                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



GLORIA SUN JUNG YUN,

                          Plaintiff,
                                                Civ. No. 18-cv-1804 (KM) (SCM)

                    V.

                                                            OPINION
STATE OF NEW JERSEY et al.,

                          Defendants.



KEVIN MCNULTY, U.S.D.J.:

      Pro se plaintiff Gloria Sun Jung Yun (“Ms. Yun”) brings this Complaint
(“Cplt.”, DE 1) and against defendants the State of New Jersey, former
Governor of the State of New Jersey Christopher Christie, and current
Secretary of State for the State of New Jersey Tahesha Way (collectively, the
“New Jersey Defendants”).’ Also named are Edison Municipal Court Judge
Gary M. Price, Prosecutor Craig Metha, Edison Police Department, Nicholas P.
Parenty, and four unnamed officers. (the “Edison Defendants”) The Complaint
arises out of events related to a traffic stop and arrest in Edison, New Jersey.

      Now before this Court are motions to dismiss brought by the New Jersey
Defendants (DE 43) and the Edison Defendants (DE 26) for lack of jurisdiction
under Fed. R. Civ. P. 12(b)(1), and for failure to state a claim under Fed. R. Civ.
P. 12(b)(6). For the reasons set forth in this Opinion, the motions to dismiss of
the New Jersey and Edison defendants are granted.


       Ms. Yun also sued the Governor of the Commonwealth of Pennsylvania Thomas
Westerman Wolf, Pennsylvania Secretary of Transportation Leslie Richards, former
Secretary of the Commonwealth of Pennsylvania Robert Torres (collectively, the
“Pennsylvania Government Defendants”), and, in his official capacity, former United
States Secretary of State Rex Tillerson, for whom the current Secretary, Mike Pompeo
was substituted. By separate orders, the action has been dismissed against those
defendants.
                                          1
       I.     BACKGROUND2
              A. Facts

       For the purposes of this motion to dismiss, the plaintiffs’ allegations are
accepted as true and disputed facts are construed in favor of the plaintiffs.

       Ms. Yun, the plaintiff, admits that, at least “[a]ccording to the law,” she is
a citizen of Pennsylvania. (Cplt.64; Id. p. 3). She asserts, however, that in
                                          ¶
reality she is a member of the American National People’s [or People of the]
Creator, a “nonresident private organization.” (Id. at           ¶   13b).

       Christopher Christie was the governor of the State of New Jersey until
January 2018. (Id. p. 3). Secretary Way is currently the Secretary of State for
the State of New Jersey. (Id.). Defendant the Edison Police Department is
located in Edison, New Jersey. (Id.). Defendant Parenty is an officer of the
Edison Police Department. (Id. p. 3; Id.          ¶   3—5). The four unnamed officers
presumably also work for the Edison Police Department. DefendantCraig Metha
is a prosecutor in Edison. (Id. p. 3). On motion, I permitted Ms. Yun to add as a
defendant Edison Municipal Court Judge Gary M. Price. (DE 34)

       On September 21, 2017, Ms. Yun was travelling back to Pennsylvania
from New Jersey when she lost her way on a road somewhere in or near
Edison, New Jersey. (Id.         ¶f   3—5). She was pulled over by Officer Parenty. (Id.   ¶f
6—12). During the stop, Officer Parenty requested Ms. Yun’s driver’s license and
registration. (Id. at     ¶   10). However, Ms. Yun had allegedly cancelled her
Pennsylvania driver’s license years earlier and was, therefore, driving without a
valid license. (Id.   ¶   57). Instead of a government-issued driver’s license, Ms.
Yun gave Officer Parenty her private identification from the American National
People’s Creator, and explained to the officer her beliefs as to her rights as a



2      Citations to the Complaint [DE 1] are abbreviated as “Cplt.”
       Filed with the Complaint is a document denominated “Counterplaintiffs Notice
of Removal.” Parts of it are also attached to the complaint, however. Also therein are
an affidavit, notice of subrogation, exhibits, etc. This entire document, which seems to
be an alternative or supplemental version of the plaintiffs allegations, will be cited as
“Notice”, DE 1-1.
                                                 2
sovereign citizen. (Id. at ¶ 10). She further pointed out that her vehicle had a
car plate issued by the American National People’s Creator that gave her the
right to travel freely. (Id.). Ms. Yun explained further that she was not required
to register her car. (Id.       ¶       11). Officer Parenty informed Ms. Yun that he did not
recognize Ms. Yun’s car plate and identification, and asked for her birthdate,
which she gave according to two calendar systems. (Id.                  ¶   18).

       At some point, four unnamed police officers joined Officer Parenty. They
allegedly harassed Ms. Yun, handcuffed her, and impounded her car. (Id. at
34—36). At some point Ms. Yun was taken into custody, and on September 22,
2017 (i.e., the morning after the traffic stop), Ms. Yun was released. (Compi.               ¶
37). (Elsewhere, she states that she was held for 2 hours. (Notice, De 1-1 at
23.)
       Attached to the Notice is a police report of the traffic stop. (Notice, DE 1-
1 at 10). Also attached are fairly illegible copies of a nine traffic tickets. (Notice,
DE 1-1 at 11—13)

       Later, on September 22, 2017, Ms. Yun was hit by a car while crossing
the street. This, she says, would never have occurred if she had still possessed
her car, which (she implies) was still impounded. (Compl.                    ¶   37)

       Apparently, there was a court hearing of some kind, before Municipal
Court Judge Price. Cplt.            ¶    9. There, Ms. Yun claimed that she was “not bound
to any other law but God’s law.” (DE 33 p. 1) She objects that Judge Price had
no jurisdiction to issue a warrant for failure to appear, because she has a
constitutional right to travel, and because under the Thirteenth Amendment
she cannot be “forced       .   .   .   to be the U.S. Citizen.” (DE 2—3)

             B. The Complaint

       On February 6, 2018, Ms. Yun filed this Complaint, which asserts
fourteen counts. (Compl.                ¶1J   80—93). Thirteen of them seem to be claims against
the New Jersey or Edison Defendants under 42 U.S.C.                    §    1983:
       Count 1.    Violation of the Fourth Amendment for falsely arresting
                   Ms. Yun (Compl. ¶ 80);

                                                        3
 Count 2.   Violation of Ms. Yun’s alleged right to travel by
            “refusing to dismiss” the traffic case against her,
            presumably related to her arrest, with the aim of
            gaining commercial profits, (see Compl. ¶ 82) (citing
            Murdock v. Corn. of Pennsylvania, 319 U.S. 105 (1943));

 Count 3.   Violation of Ms. Yun’s Fifth Amendment protection from
            self-incrimination, (hi. ¶ 83);

 Count 4.   Violation of Ms. Yun’s Sixth Amendment right to a trial
            by the jury of her peers, (hi. ¶ 84);

 Count 5.   Violation of the Fifth Amendment by taking Ms. Yun’s
            private property, namely her fingerprint, (hi. ¶ 85);

 Count 6.   Violation of the Fifth Amendment by taking Ms. Yun’s
            private property, namely taking a photograph of her
            face for purposes of a mugshot, (id. ¶ 86);

 Count 7.   Violation of the 14th Amendment for unlawfully
            imprisoning Ms. Yun in the Edison County jail for two
            hours, (id. ¶ 87);

 Count 8.   [Against Pennsylvania defendants]

 Count 9.   violation of the Fifth Amendment by seizing Ms. Yun’s
            private property without her consent, namely taking
            her State ID, Private ID, and car tag allegedly asserting
            her citizenship under the American National People’s
            Creator, (Id. ¶ 88);

Count 10.   violation of the Fourth Amendment for arresting Ms.
            Yun without probable cause. (Id. ¶ 89; See Count One).

Count 11.   violation of the Fourth Amendment by searching and
            towing Ms. Yun’s vehicle without probable cause, (Id.    ¶
            90);

Count 12.   violation of the Seventh Amendment “by not settling
            claim for injury at common law and moving Martial
            Law/Martial Law equity under the color of law,” (hi. ¶
            91);




                                  4
    Count 13.     violation of the Thirteenth Amendment by acting with
                  the intent to make Ms. Yun a slave, (id. ¶ 92); and

    Count 14.     Generally, violations of Fourteenth Amendment by
                  depriving Ms. Yun of due process.
      Ms. Yun has submitted many letters and other documents which
name dozens of other parties and make many factual allegations. (See,
e.g., DE 49, 50, 51, 52) The Complaint (DE 1), however, remains the
operative pleading, and motions to dismiss by various defendants have
been made and are pending. I here deal with the motions to dismiss in
relation to that Complaint.
      U.    LEGAL STANDARDS

      Rule 12(b)(l), Fed. R. Civ. P., provides for the dismissal of a complaint for
lack of subject matter jurisdiction.
      The burden of establishing federal jurisdiction rests with the party
      asserting its existence. [citing DaimlerChrysler Corp. v. Curio, 547
      U.s. 332, 342 n. 3, 126 S. Ct. 1854, 164 L.Ed.2d 589 (2006).]
      “Challenges to subject matter jurisdiction under Rule 12(b)(1) may
      be facial or factual.” [citing Common Cause of Pa. v. Pennsylvania,
      558 F.3d 249, 257 (3d Cir. 2009) (quoting Taliaferro v. Darby Twp.
      Zoning Bd., 458 F.3d 181, 188 (3d Cir. 2006)).] A facial attack
      “concerns ‘an alleged pleading deficiency’ whereas a factual attack
      concerns ‘the actual failure of [a plaintiff s] claims to comport
      [factually] with the jurisdictional prerequisites.’” [citing CNA v.
      United States, 535 F.3d 132, 139 (3d Cir. 2008) (alterations in
      original) (quoting United States ex rd. Atkinson v. Pa. Shipbuilding
      Co., 473 F.3d 506, 514 (3d Cir.2007)).]

      “In reviewing a facial attack, the court must only consider the
      allegations of the complaint and documents referenced therein and
      attached thereto, in the light most favorable to the plaintiff.” [citing
       Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir.
       2000).] By contrast, in reviewing a factual attack, “the court must
       permit the plaintiff to respond with rebuttal evidence in support of
      jurisdiction, and the court then decides the jurisdictional issue by
      weighing the evidence. If there is a dispute of a material fact, the
      court must conduct a plenary hearing on the contested issues
      prior to determining jurisdiction.” [citing McCann v. Newman

                                         5
      Irrevocable Trust, 458 F.3d 281, 290 (3d Cir. 2006) (citations
      omitted).1
Lincoln Ben. Life Co. v. AElLife, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (footnotes
omitted; case citations in footnotes inserted in text).
      Rule 12(b)(6), Fed. R. Civ. P., provides for the dismissal of a complaint if
it fails to state a claim upon which relief can be granted. The defendant, as the
moving party, bears the burden of showing that no claim has been stated.
Animal Science Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n. 9
(3d Cir. 2011). For the purposes of a motion to dismiss, the facts alleged in the
complaint are accepted as true and all reasonable inferences are drawn in favor
of the plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const.
Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
      Federal Rule of Procedure 8(a) does not require that a complaint contain
detailed factual allegations. Nevertheless, “a plaintiffs obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell AtL Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also West Run Student Housing Assocs., LLC v. Huntington Nat. Bank,
712 F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met
“when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
While “[t]he plausibility standard is not akin to a ‘probability requirement’.
it asks for more than a sheer possibility.” Iqbal, 556 U.S. at 678.
      Where the plaintiff is proceeding pro se, the complaint is “to be liberally
construed,” and, “however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551
U.S. 89, 93-94 (2007). Nevertheless, “pro se litigants still must allege sufficient
facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,

                                          6
704 F.3d 239, 245 (3d Cir. 2013). “While a litigant’s pro se status requires a
court to construe the allegations in the complaint liberally, a litigant is not
absolved from complying with Twombly and the federal pleading requirements
merely because s/he proceeds pro se.” Thu kar v. Tan, 372 F. App5c 325, 328
(3d Cir. 2010) (citation omitted).
      III.   DISCUSSION
             A. Rule 12(b)(1) motionfl 1983 personhood (NJ Defendants)
      Ms. Yun sues the State of New Jersey, as well as its former Governor and
Secretary of State Secretary’ Way. She seeks damages and also seeks to compel
Secretary Way to issue her “safe travel documents.” This Court’s jurisdiction is
precluded by the Eleventh Amendment. Relatedly, the State defendants are not
“persons” amenable to suit under 42 U.S.C.     § 1983.
      The Eleventh Amendment incorporates a general principle of sovereign
immunity that bars citizens from suing any State in federal court. See
Pennhurst State Sch. & Hosp. v. Haldennan, 465 U.S. 89 (1984). That sovereign
immunity “is a jurisdictional bar which deprives federal courts of subject
matter jurisdiction” over states that have not consented to suit. Blanciak v.
Allegheny Ludlum Corp., 77 F.3d 690, 693 n.2 (3d Cir. 1996) (citing Haldennan,
465 U.S. at 98—100, 104 S. Ct. 900); accord Pennhurst, 465 U.S. at 98 (citing
Hans u. Louisiana, 134 U.S. 1 (1980)).3 The State’s Eleventh Amendment
immunity extends to private suits against “state agencies, departments, and
officials when the state is the real party in interest.” Pennsylvania Fed’n of
Sportsmen’s Clubs, Inc. v. Hess, 297 F.3d 310, 323 (3d Cir. 2002) (quoting
Alden v. Maine, 527 U.S. 706, 751, 119 5. Ct. 2240 (1999)); see also Antonelli        V.

New Jersey, 310 F. Supp. 2d 700, 712 (D.N.J. 2004) (noting that “[s]overeign
immunity is routinely extended to state agencies and state officials acting in


       The Eleventh Amendment bar applies unless Congress has abrogated it, or the
State has waived it, two exceptions that do not apply here. E.g., Pa Fedn. of
Sportsmen’s Clubs, Inc. v. Hess, 297 F,3d 310, 323 (3d Cir. 2002). Congress did not
abrogate the States’ sovereign immunity when it enacted section 1983. E.g., Quem v.
Jordan, 440 U.S. 332, 342 (1979).

                                         7
their official capacities where it is show that the state is the real, substantial
party in interest”), aff’d, 419 F.3d 267 (3d Cir, 2005).
        As to section 1983, there is another issue that is technically distinct from
the jurisdictional issue of Eleventh Amendment immunity, but is customarily
analyzed together with it. I refer to the issue of who or what is a suable
“person” under section 1983. Section 1983 extends to “[ejvery person” who
commits a constitutional deprivation under color of state law. As under the
Eleventh Amendment, a state, its departments, and state officials, sued in their
official capacities, are not considered “persons” amenable to suit under section
1983. Willy. Michigan Dept of State Police, 491 U.S. 58, 67-71 &n.10 (1989);
Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985).
        Defendant State of New Jersey, then, is unquestionably immune from
suit under the Eleventh Amendment and is not a “person” amenable to suit
under   §   1983. Governor Christie and Secretary Way, to the extent they are
sued in their official capacities, likewise partake of the State’s Eleventh
Amendment immunity and are not “persons” for purposes of            §   1983.
        The State Defendants’ Rule 12(b)(1) motion to dismiss the Complaint for
lack of subject matter jurisdiction is therefore granted.

               B. Rule 12(b)(6) Motion (grounds applicable to NJ Defendants
                  only)

        The New Jersey Defendants also move to dismiss the Complaint for
failure to state a claim upon which relief may be granted, pursuant to Fed. R.
Civ. Pro. 12(b)(6). This motion is asserted primarily with respect to Secretary


4       On the other hand, a state official sued in his or her personal capacity is a
“person” amenable to suit under section 1983, and does not enjoy Eleventh
Amendment protection. Haferu. Melo, 502 U.S. 21, 30-31 (1991).; Estate of Lagano u.
 Bergen Cnty. Prosecutor’s Office, 769 F.3d 850, 856 (3d Cir. 2014). The complaint does
not allege that Christie or Way performed any particular act in relation to the Edison
traffic stop; they are sued solely by virtue of the positions they occupy. There is a
narrow exception: An official may be sued for prospective injunctive relief. Will, 49 1
U.S. at 71 n.10; Hafer, 502 U.S. at 27. To the extent such a claim might survive the
jurisdictional analysis, it fails to state a claim upon which relief may be granted. See
 Section JII.B and III.C, infra.

                                           8
Way. As to the other New Jersey Defendants, already dismissed on
jurisdictional grounds, these would be alternative grounds for dismissal.
      To begin with, say the New Jersey defendants, there are no specific
factual allegations made against Secretary Way. (The same may be said as to
the State or former Governor Christie.) The Complaint does not allege that they
did anything in relation to the Edison traffic stop. It simply complains generally
that Ms. Yun is not subject to State authority, and alleges that Secretary Way
should have issued her a “safe travel document,” whatever that may be. If by
that she means a driver’s license, she has no claim because she does not reside
in New Jersey. (I note in addition that Ms. Yun earlier surrendered her
Pennsylvania driver’s license, apparently on sovereign-citizen grounds.)
      It is not alleged that Secretary Way (or Christie, or the State) possesses
supervisory authority over the Edison Defendants involved in the traffic stop
and its aftermath. And it would not matter if supen’isory authority had been
alleged. There is no respondeat superior liability under       § 1983. A government
will be held liable only by virtue of his or her own acts or misconduct. Ashcroft
v. Iqbal, 556 U.S. 662, 677, 129 5. Ct. 1937, 1949 (2009). A plaintiff must
show “that each Government-official defendant, through the official’s own
individual actions, has violated the Constitution.” Id. at 676, 129 S. Ct. at
1948. See also Monell v. Dep’t of Soc. Sews. of City of N.Y., 436 U.S. 658, 690—
91, 98 5. Ct. 2018, 2035—36 (1978). This complaint, however, does not allege
that the State Defendants, or Secretary Way in particular, did any particular
act with respect to plaintiff Yun that violated the Constitution.
      For these reasons, and in the alternative, the New Jersey Defendants’
motion to dismiss the complaint for failure to state a claim, pursuant to Fed. I?.
Civ. P. 12(b)(6), is granted. See also Section III.C, infra.
             C. Rule 12(b)(6) Motion (grounds applicable to both New Jersey
                and Edison Defendants)

      The Complaint and Notice recite a bewildering variety of theories. All,
however, have a common theme. For one reason or another, the State and
municipal authorities have no power over Ms. Yun. Here is a sampling:

                                           9
          Because Ms. Yun is the “registered owner” of her name, no one can
          proceed against her without her consent. (Cplt. p. 2 ¶2)
          Her citizenship is bifurcated according to whether her name is in initial
          capital letters, or ALL CAPITALS. Under ancient Roman law she has
          suffered a loss of sovereignty and is being treated as a slave. (Cplt p. 13)
          As a member of the “American National People’s Creator” organization
          she is authorized to travel, and her car is owned by a “foreign trust”
          (Cplt. pp. 2 ¶1110—13)
          She is an “inhabitant” of Pennsylvania, not New Jersey, but apparently
          not a citizen or resident of any State. (CpIt, p. 3 ¶1113, 14; p. 9 ¶ 49;
          Notice De 1-1 at 19—20)
          She has a right to use an “unregistered birth date” as a “living breathing
          woman created by God.” (Cplt. pp. 5—6 ¶18)
          The requirement of a driver’s license applies only to commercial
          activities. (Cplt. pp. 6—7, 11—12; see also Notice, DEl-i at 18)
          The state municipal court was operating under martial law, and has no
          jurisdiction over her as a “private living woman.” The means by which
          she was brought before the court constituted an invalid “contract of
          adhesion.” (Cplt. p. 9; see also Notice, DE 1-1 at 19—20)
          She was not driving within a federal enclave and the road she traveled on
          is not a territory of the State of New Jersey. (Cplt. pp. 15—16; Notice, DE
          1-1 at 19)
          Attached to the Complaint are various documents intended to establish
that the American National People of the Creator constitutes a separate,
sovereign nation, placing the police on notice of such, declaring that use of any
member’s name is tortious, a sample “diplomat card,” and so on. (Cplt., DE 1
at pp. 38—63)
          I summarize and incorporate the analysis from my earlier Opinion
dismissing the Complaint as against the Pennsylvania defendants. (DE 29)
Here, as there, Ms. Yun’s claims largely revolve around her contention that she
is a sovereign person and member of the American National People of the
Creator. As a result, she says, she is not bound by State statutes, including
motor vehicle laws, and the municipal court has no jurisdiction over her. (DE
12   ¶1   3—9). In that earlier Opinion, I cited and discussed Elam Family v.

                                            10
Pennsylvania, No. 17-CV-1790, 2018 WL 4441532, at *1 (M.D. Pa. Aug. 1,
2018), report and recommendation adopted, No. 1:17-CV-1790, 2018 WL
4404709 (M.D. Pa. Sept. 17, 2018) (rejecting claim in connection with traffic
stop in which the plaintiff presented her sovereign identification instead of a
driver’s license and claimed that, as a member of the American National People
of the Creator, she was exempt from state traffic laws). “Sovereign citizen”
arguments, while made with some regularity, are patently frivolous. See
Smithson v. York Cty. Court of Common Pleas, No. 1: 15-CV-01794, 2016 WL
4521854, at *4 (M.D. Pa. Aug. 3, 2016), report and recommendation adopted,
Civ. No. 15-01794, 2016 WL 4523985 (M.D. Pa. Aug. 29, 2016), appeal
dismissed sub nom., No. 16-369 1, 2016 WL 9735721 (3d Cir. Dec. 13, 2016)
(“[Plaintiff] claims that the defendants have no authority to incarcerate him
because he is a ‘sovereign citizen’ and thus not subject to the laws of the
Commonwealth of Pennsylvania—a patently frivolous claim.            .   .   .   [which] has no
conceivable validity in American law.”); United States v. Schneider, 910 F.2d
1569, 1570 (7th Cir. 1990). See also Bey v. Hillside Twp. Mutt. Court, No. Civ.
11-7343, 2012 WL 714575, at *6 (D.N.J. Mar. 5, 2012) (holding that a
plaintiffs claims based on his alleged citizenship in a sovereign nation
organization were inherently frivolous, noting that such persons sue for the
“protections of federal and state law while simultaneously proclaiming their
independence from and total lack of responsibility under those same laws.”)
(internal citations omitted).
      These allegations fail to state a claim, and are dismissed as frivolous.5

      IV.    CONCLUSION

      The motions of the New Jersey and Edison Defendants to dismiss the
complaint on jurisdictional and substantive grounds are granted. The original
Complaint has now been dismissed as to all defendants. As this is an initial


       I note in addition that there are no factual allegations whatever as to Prosecutor
Metha, and no factual allegations to support Monell municipal liability as to the
Edison Police Department or the Township of Edison. See Monell iS’. Dep’t of Social
Services, 436 U.S. 658, 98 S. Ct. 2018 (1978).
                                           11
dismissal, it is without prejudice to the filing within 30 days of a short,
properly supported motion to amend the complaint. Such a motion shall be
short; it shall attach a proposed amended complaint; and it shall state a
recognized cause of action under federal law without reference to “sovereign
citizen” arguments. The clerk shall close the file. An appropriate order
accompanies this opinion.

Dated: July 29, 2019


                                              K VIN MCNdLTY
                                              United States District Judge




                                         12
